Title: To George Washington from Joseph Whipple, 22 December 1796
From: Whipple, Joseph
To: Washington, George


                        
                            Sir 
                            Portsmouth New Hampe Decr 22d 1796
                        
                        I had the honor to receive your letter of the 28th ultimo. I sincerely Lament
                            the ill success of my endeavours to restore to your Lady her servant on the request of Mr
                            Wolcott—It had indeed become a subject of Anxiety to me on an Idea that her services were
                            very valuable to her mistress and not readily to be replaced.
                        My mode of proceeding then, was adapted to my feelings on the Occasion for I
                            conceived that a Servant (in her employment especially) returning voluntarily of infinitely
                            more value in the estimation of her employer than one taken forceably like a felon to
                            punishment—wherefore I gave her notice—this notice however was not given until the Vessel
                            intended to convey her in was on the point of sailing—nor would it then have been given had
                            I not drawn from her an Acknowledgement of a desire to return before she knew I was
                            authorized to send her back, It was the circumstance of her Acquaintence discovering her
                            intention that defeated it.
                        
                        I will now Sir agreeably to your desire send her to Alexandria if it be
                            practicable without the consequences which you except—that of exciting a riot or a mob—or
                            creating uneasy Sensations in the mind of well disposed Citizens—the first cannot be
                            calculated before hand—it will be governed by the popular opinion of the moment—or the
                            circumstances that may arise in the transaction, The latter may be sought into and judged of
                            by conversing with Such persons without discovering the Occasion—so far as I have had
                            opportunity I perceive that different sentiments are entertained on this Subject. At present
                            there is no Vessel bound for Alexandria or Philadelphia when there is for the former place,
                            I shall (if practicable without such disagreeable consequences as I may think repugnant of
                            your wishes) execute your directions. I have defered answering your letter some days to find
                            out the present retreat of the Girl and yesterday discovered that she was lodged at a
                            Free-Negro’s—that she is published for marriage agreeably to our law in such cases to a
                            Mulatto. I have applied to the officer who certifies the publication and required of him to
                            withhold the certificate. The farther measures that may be proper I will give the utmost
                            attention to.
                        
                        It has been remarked that there are many Servants who have escaped from the
                            Southern States into Massachusetts and some to New Hampshire; If the practices increases it
                            will be very injurious to many Valuable Estates at the Southward, and such numbers of persons
                            unused to providing for themselves will become miserable and a nuisance to the public. It
                            were to be wished for the good of Society as well as for the individuals interested that
                            some means could be adopted of a public nature to prevent this growing evil and that the
                            abolition of this Species of Servitude should be gradual as has been heretofore
                            contemplated. I shall in all cases in which my services may be acceptable to you be happy in
                            rendering them & in executing your commands—and am Sir with Sentiments of the most
                            perfect respect Your Excellency’s most obedt and most Hume Servant
                        
                            Joseph Whipple
                            
                        
                    